DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11 May 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each non-patent literature document listed that is not in the English language.  It has been placed in the application file, but the information referred to therein that has been struck through has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappiè US 2017/0135516.
Regarding claim 15, Fantappiè discloses a method for extracting an ingredient from a capsule (pod 20) (paragraph [0015]) using a machine (mechanism 100) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (housing 104) (paragraph [0064]).  There is an inlet arrangement (in flow puncturing cap 50) for guiding water into the ingredient extraction seat (104) and a dispensing arrangement (70) for guiding beverage out of the ingredient extraction seat (104), which dispensing arrangement (output puncturing cap 70) comprises a face (surface 71) defining a downstream part of the ingredient extraction seat (104) paragraph [0054] – [0056]).  The face (71) is made of an upper portion and a lower portion (fig. 4B), the upper portion and a lower portion are delimited by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71), the upper and lower portions being substantially flush (paragraph [0057], [0058], and fig. 4B).  The upper portion comprises an upper outflow passage (channel 79, entry port 81, discharge port 83) and an upper impervious part (area surrounding spikes 77) which defines the upper outflow passage, the upper portion having an upper surface area ratio transverse to a direction of downstream flow in the ingredient extraction seat (104) the upper surface area ratio comprises a surface area of the upper outflow passage over a surface area of the upper impervious part (area surrounding spikes 77) (paragraph [0057], [0058], and fig. 4B).  The lower portion comprises a lower outflow passage (discharge conduit 84) and a lower impervious part (area around opening 84) delimiting the lower outflow passage (paragraph [0058]).  The lower portion has a lower surface area ratio transverse to the downstream flow direction, the lower surface area ratio comprises a surface area of the lower outflow passage over a surface area of the lower impervious part.  The upper portion and lower portion are delimited, as above, by a substantially notional, i.e. imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) the face has an overall ratio of the upper surface area ratio over the lower surface area ratio that appears greater than 3 since there are five outlets (79/83) in the upper surface and one outlet (84) in the lower surface (fig. 4B/4D).  Nevertheless, once it was known to delimit the upper and lower face by an imaginary demarcation line it is not seen that patentability would be predicated on the particular ratio of the upper surface area ratio over the lower surface area ratio absent strong and compelling evidence to the contrary.  Where the only difference between the prior art dispensing arrangement and the claims is a recitation of relative dimensions of the claimed dispensing arrangement and a dispensing arrangement having the claimed relative dimensions would not perform differently than the prior art dispensing arrangement the claimed dispensing arrangement is not patentably distinct from the prior art dispensing arrangement (MPEP § 2144.04 IV.A.).  Further regarding claim 15, Fantappiè discloses an ingredient supplied within a capsule would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (paragraph [0015] and [0049] – [0050]).
Regarding claim 16, Fantappiè discloses the ingredient extraction seat comprises a seat defining an ingredient chamber and seat for receiving an ingredient supplied within a capsule into the ingredient extraction seat (paragraph [0050] and [0015]).
Regarding claims 17 and 18, Fantappiè discloses an orifice would be formed in an outlet membrane of the capsule by a piercing (puncturing cap) element (paragraph [0015]).  In that when the capsule is placed in the ingredient extraction seat and the orifice in the outlet membrane of the capsule is formed by the piercing element (70) when the extraction seat is closed this is seen to be an opening control arrangement in that the opening of the outlet membrane of the capsule is controlled by the closing of the extraction seat (paragraph [0069]).
Regarding claim 19, as set forth in claim 15, from which claim 19 depends, the upper portion and a lower portion are delimited by a substantially notional, i.e. an imaginary, delimitation line (drawn to pass above opening 84 and below spikes 77) that is located between a top end and a bottom end of the face (71).  Stated somewhat differently, the substantially horizontal notional delimitation line as claimed has no fixed, that is physical, location and therefore can be placed anywhere on the seat of Fantappiè that the ordinarily skilled artisan would deign to do so, such as a height of the face in the range of 15% to 85% of the total height.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fantappiè US 2017/0135516 in view of Mariller US 2011/0297005.
Claims 20 and 21 differ from Fantappiè in the flow restricting member moving between a standard outflow position and a reduced outflow position where the reduced outflow position provides the surface area transverse to the downstream flow direction of the upper and lower outflow passages compared to the standard outflow position.
Mariller discloses a method for extracting an ingredient from a capsule (1a) (paragraph [0055]) using a machine (fig. 2) for preparing a beverage from an ingredient comprising an extraction unit that has an ingredient extraction seat (11/12/13) (paragraph [0050]).  There would obviously be an inlet arrangement (not shown) for guiding water into the ingredient extraction seat (from a certain pressure) and a dispensing arrangement (11/12/13) for guiding beverage out of the ingredient extraction seat (12), which dispensing arrangement comprises a face (12) defining a downstream part of the ingredient extraction seat (11/12/13) paragraph [0054] – [0056]).  The face (12) has upper portion and a lower portion (fig. 9), the upper portion and a lower portion could be delimited by a substantially notional, i.e. imaginary, delimitation line that would be located between a top end and a bottom end of the face (12), the upper and lower portions being substantially flush (fig. 9).  An ingredient supplied within a capsule (ground coffee) (paragraph [0069]) would be received in the ingredient extraction seat, water would be guided into the ingredient extraction seat, and the beverage would be guided out of the ingredients extraction seat (fig. 6 and 7). 
Mariller further discloses the dispensing arrangement comprises a flow restricting member (11) arranged relative to the face (12), which flow restricting member moves between a standard outflow position (fig. 9) and a reduced outflow position (fig. 10), which reduced outflow position provides the surface area transverse to the downstream flow direction of the upper outflow passages and the lower outflow passages with a reduced outflow compared to the standard outflow position by obstructing a part of the upper and lower outflow passages which passages would be partly closed in the reduced position.  Mariller is providing a flow restricting member for the art recognized purpose of slowing, that is restricting the quantity of liquid flowing through a capsule in order to improve the capsule seal, which is believed to be one of applicant’s reasons for doing so as well.  To therefore modify Fantappiè and provide a flow restriction member for restricting the quantity of liquid flowing through a capsule as taught by Mariller would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Further regarding claim 21, Fantappiè in view of Mariller disclose the outflow passages are configured to guide a total flow of beverage from the seat via a total guide entry at a seat side of the wall, through the wall, and out of a total guide exit of the wall towards a dispensing area via a beverage outlet (‘516, fig. 7C), the wall being associated with a flow control device (‘005, 11/12//13)  capable of controlling the flow of beverage guided along the outflow passages.  The flow control device has an obstruction portion (‘005, element 11) and a control sides (‘005, plate 12) suitable to delimit from the obstruction portion a controlled passage through which is passed the total flow of beverage passing through a non-obstructed portion of the total guide exit (‘005, outlet 9), the non-obstructed portion being adjacent the obstructed portion (‘005, fig. 6).  The method comprises manually and/or automatically operating the obstruction portion and the control side (the movement of the plate occurs starting from a certain pressure) over the wall to change a relative position and/or a relative size and/or a shape of the obstructed portion and the unobstructed portion of the total guide entry and/or exit (‘005, paragraph [0050]).
Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully and carefully considered but they are not found persuasive.
The applicant urges that Fantappiè does not disclose or suggest the face has an overall ratio of the upper surface area ratio over the lower surface area ration greater than 3 or smaller than 0.3.  This urging is not deemed persuasive.  
As recited in the claims the upper portion and the lower portion of the face of the dispensing arrangement are delimited by a notional delimitation line.  That is an imaginary line that would be assigned as the ordinarily skilled artisan would choose to do so, such as, drawn to pass above opening 84 and below spikes 77, and a physical delimitation line that would set a fixed ratio is not required, therefore Fantappiè is still seen to meet the limitations of the claim.
Applicant urges regarding Fantappiè that the architecture of the outflow puncturing cap aims at addressing a perceived problem of preferential flow paths and therefore teaches away from applicant’s claimed invention.  This urging is not found persuasive.
Applicant’s claims are directed to a method for extracting an ingredient from a capsule using a machine and not to a perceived problem, which is to say that applicant is urging limitations not found in the claims.  Further, the fact that Fantappiè may be outlining a different perceived problem is not seen as a “teaching away” when the method as taught by Fantappiè reads on the claims as presently recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 June 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792